Citation Nr: 0844766	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  03-05 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for hypertension, to 
include as secondary to service-connected Type 2 diabetes 
mellitus. 

2.	Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
Type 2 diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
hypertension and CAD.

The appellant testified at a videoconference hearing before 
the undersigned Acting Veterans Law Judge in February 2007.  
A transcript of that hearing is of record. 

This case was previously before the Board in June 2007 and 
was remanded for further development.  The case has since 
been returned to the Board and is now ready for appellate 
review. 

The issue of service connection for CAD, to include as 
secondary to service-connected Type 2 diabetes mellitus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's hypertension was incurred or aggravated during 
service, or was caused or aggravated by service-connected 
disability.  


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to service-connected Type 2 diabetes mellitus, is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the appellant in October 2002 that fully addressed 
all necessary notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed condition.  
See Dingess, supra.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The veteran was provided an opportunity to 
set forth his contentions during a February 2007 hearing 
before the undersigned Acting Veterans Law Judge.  A VA 
examination has been conducted.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran contends that his hypertension is due to, or made 
worse by, his service-connected Type 2 diabetes mellitus.    

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition that is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has reviewed the veteran's service medical records 
and found that they are devoid of complaints, symptoms, 
findings or diagnoses relating to hypertension.  Further, the 
record shows that the veteran was not diagnosed with 
hypertension until 1998, approximately 27 years after his 
separation from service.  Thus, since the claimed condition 
did not manifest during service, service connection may not 
be established based on chronicity in service or continuity 
of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997). 
The significant lapse in time between the veteran's service 
and his medical treatment for hypertension also weighs 
against a finding of service incurrence.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the post-service competent medical evidence of 
record, overall, does not indicate that the veteran's 
hypertension was caused or aggravated by his service-
connected diabetes.  

When asked by the veteran to provide a nexus opinion in May 
2006, a VA physician noted that he could not state that the 
veteran's diabetes caused hypertension but that they were 
medically associated.  

Subsequently, in the report of a July 2007 VA examination, 
the examiner opined that it was unlikely that veteran's 
hypertension was caused by his diabetes mellitus because the 
veteran "had known hypertension long before he was diagnosed 
with diabetes."  The examiner also stated that there was no 
objective data to support a claim that the veteran's diabetes 
mellitus aggravated his hypertension beyond the normal 
progression of the disease.  The file does not contain any 
contrary medical opinions as to aggravation.

The Board finds that the July 2007 opinion outweighs the May 
2006 medical statement.  The July 2007 opinion is clear while 
the May 2006 statement is ambiguous and vague.  The July 2007 
opinion also makes reference to objective findings in the 
medical record.  This fact is particularly important, in the 
Board's judgment, as the reference makes for a more 
convincing rationale.

The Board acknowledges the veteran's assertions regarding the 
cause of his hypertension.  However, as a layperson without 
the appropriate medical training and expertise, he is simply 
not competent to render a probative opinion on a medical 
matter.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about current symptoms 
and what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994). Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, the etiology 
and diagnosis of the veteran's hypertension are medical 
issues beyond the expertise of a layperson.  Thus, the Board 
finds that the veteran's lay assertions are not competent or 
sufficient to support the claim for service connection.  
Jandreau, supra.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the 
claim must be denied. 


ORDER

Service connection for hypertension, to include as due to 
service-connected Type 2 diabetes mellitus, is denied. 


REMAND

In June 2007, the Board remanded this appeal for further 
development.  Among other things, the AMC was asked to 
schedule the veteran for a VA examination to determine 
whether his CAD was caused or aggravated by his service-
connected Type 2 diabetes mellitus.  The remand went on to 
state that it was "imperative that the examining physician 
review the appellant's pertinent medical records in the 
claims file."  The examiner was also asked to provide a 
rationale for any opinion given.

The veteran underwent a VA examination in July 2007.  In the 
examination report, the examiner noted that the veteran was 
diagnosed with diabetes in 2001.  He also noted that the 
veteran was diagnosed CAD in 2004.  Based on that history, 
the examiner opined that it is at least as likely as not that 
the veteran's CAD was caused by his diabetes because the 
diabetes was diagnosed first.  Review of the claims file, 
however, shows that CAD was mentioned in private treatment 
records dated July 1995 and October 1998.  Hence, the 
examiner's statement that the veteran's diabetes predated his 
CAD is inaccurate.

Where the remand orders of the Board are not satisfied, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Compliance is neither optional nor discretionary.  Id.  Thus, 
it necessary to remand the appeal for a nexus opinion that 
takes the appellant's pertinent medical records into account. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the July 2007 VA examination 
and request an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the veteran's 
Type 2 diabetes mellitus caused his CAD or 
permanently worsened/aggravated his CAD.  
The examiner is requested to review all 
pertinent records in the claims file, to 
include the private treatment records 
dated July 27, 1995 and October 6, 1998.  
Please provide a rationale for any opinion 
given.  If the clinician is unable to 
answer the question presented without 
resort to speculation, he should so 
indicate.  If the requested examiner is 
unavailable, then arrange for the claims 
file to be reviewed and an opinion 
rendered by another qualified VA 
specialist.  

2.	Then, readjudicate the claim of 
entitlement to service connection for CAD, 
to include as due to service-connected 
Type 2 diabetes mellitus.  If the benefit 
sought on appeal is not granted, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


